Title: Jones & Howell to Thomas Jefferson, 17 December 1810
From: Jones & Howell
To: Jefferson, Thomas


          
            Dear Sir
            Phila 17th Decr 1810
          
           Since we last had communication with you Circumstances have very much Chang’d. at that time we could borrow of the Banks on any emergency that pressd us indeed we had borrowed more or less all along until lately we have had to pay it off and it leaves in A very disagreeable situation as we had vested much of our property in Manufactories of Iron and Steel both of which we carry on to A considerable extent and whatever profit arose therefrom we have vested in wood Land to supply us with Fuel. we mention these things as an apology for our calling on you for the Amot of your acct. to Borrow is now out of our power and pay we must as we have about 200 people employ’d for which in provisions &c little short of 500 Dollars weekly must be had.  and it would seem as though the circulation of money was almost suspended owing we believe principally to the situation in which the United States Bank stands in with respect to the expiratn of its Charter. we do not pretend to be judges of the propriety of establishing this institution in the first Instance but we both see and feel the ruin that will inevitably overwhelm thousands of us if it now is obliged to close its concerns within the period prescribed by law. this ruin will fall principally on those like ourselves engaged in manufacturing pursuits, or some active business with but small Capitals. the Rich will not feel it or if they do at all they will feel it to their advantage. all these things you no doubt know very well. you will however please excuse us as we feel their effects too sensibly to be silent.
          
            we are respectfully yours
            
 Jones & Howell
          
        